In an action, inter alia, to recover damages for malicious prosecution, the plaintiffs appeal from an order of the Supreme Court, Kings County (Partnow, J.), dated November 2, 2005, which granted that branch of the motion of the defendant City of New York which was, in effect, for summary judgment dismissing the complaint insofar as asserted against it and denied the plaintiffs’ cross motion, inter alia, in effect, to strike the answer of the defendant City of New York pursuant to CPLR 3126 (3).
*785Ordered that the order is affirmed, with costs.
The Supreme Court properly granted that branch of the motion of the defendant City of New York which was, in effect, for summary judgment dismissing the complaint insofar as asserted against it. After the City established a prima facie case for judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact in opposition (see Kochis v Reveo Pharmacy, 9 AD3d 449 [2004]).
The plaintiffs’ remaining contentions raised in connection with their cross motion are without merit. Mastro, J.E, Fisher, Angiolillo and McCarthy, JJ., concur.